MR. JUSTICE BURKE delivered the opinion of the court. Plaintiffs appeal from a judgment against them and in favor of I. J. Kayle & Associates. On December 21, 1961, a default order for want of an appearance was entered against another defendant Robert Peterson. No judgment has been entered against Peterson. Therefore, the case against Peterson remains undisposed of. Supreme Court Rule 304 which supersedes section 50(2) of the Civil Practice Act provides that if multiple parties or multiple claims for relief are involved in an action an appeal may be taken from a final judgment as to one or more but fewer than all of the parties or claims only if the trial court has made an express written finding that there is no just reason for delaying enforcement or appeal; that such a finding may be made at the time of the entry of the judgment or thereafter on the court’s own motion or on motion of any party; that the time for filing the notice of appeal shall run from the entry of the required finding and that in the absence of such a finding any judgment that adjudicates fewer than all the claims or the rights and liabilities of fewer than all the parties is not enforceable or appealable and is subject to revision at any time before the entry of a judgment adjudicating all the claims, rights, and liabilities of all the parties. In the instant case the court did not make a finding that there is no just reason for delaying enforcement or appeal. Under the provisions of Rule 304 the judgment was not appealable. Therefore, the appeal is dismissed. Appeal dismissed. LYONS, P. J. and BRYANT, J., concur.